Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art was not found to teach a terminal device that receives instructions that provide a designation screen and first address information to configure a communication device to establish a wireless connection with an access point in the manner claimed.  US Patent Application Publication Number 2005/0060649 by Kimura taught providing instructions from a server for configuring a peripheral device including an IP address for the peripheral (see paragraph 180 and Figure 19) however Kimura did not teach or suggest the designation screen and subsequent interaction with peripheral device in order to configure connection with the access point.  U.S. Patent Application Publication Number 2018/0352591 by Maki teaches a configuration screen for setting up a printer using a onetime SSID address however it does not teach the interaction with a server, the direct communication between the terminal and the communication device, and the communication between the communication device and the access point claimed by the applicant.  U.S. Patent Application Publication Number 2017/0070951 by Takeuchi does not teach or suggest the reception of instructions and address information from the server or the screen for setting up wireless information claimed by the inventor.  The Examiner did not find any references that anticipate the invention or any combination of references that make the claimed invention obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442